EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan S. Lemanski on February 26, 2021.
Claims 4, 22 and 48 have been amended as follows:
4.  The article of claim [[3]] 1, wherein the solid material layer has a thickness (t) and the plurality of rigid spheres have a max diameter (d) wherein the thickness t is greater than the max diameter d.
22.  The article of claim [[21]] 1, wherein the first flexible mesh layer is included as a layer within a composite structure.
48.  The article of claim [[3]] 6, wherein the plurality of rigid spheres are adhered to the solid material layer and at least 8 metallic spheres are located in each of the openings.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Quaderer.  Quaderer discloses an article, comprising: a first flexible mesh layer pliable enough for being arranged in direct planar contact with a contoured surface (FIG. 4, [0024] of Quaderer, expandable material #10 including formed openings), the mesh layer comprising an activatable material ([0023] of Quaderer, expandable material #10 expands after exposure to heat) and providing one or more attributes of adhering, sealing, reinforcing or acting as a handling film to a surface receiving the mesh layer (Abstract, material; provides reinforcement and sealing; claim requires only one of the recited attributes); and a second flexible mesh layer disposed over the first flexible mesh layer (FIG. 4, carrier material #21); wherein the first flexible mesh layer is an attachment layer to secure the article to the contoured surface ([0023] of Quaderer, expandable material #10 expands to contact vehicle structure thereby sealing the structure) and the second flexible mesh layer is a stiffening layer ([0024] of Quaderer, carrier material provides reinforcement and would necessarily stiffen the baffling material).  While Gray provides motivation to provide the article with a second flexible mesh layer extending in a direction perpendicular to the first mesh layer as recited in claim 1, none of the cited references teach or reasonably suggest an article as recited in claim 1 wherein a plurality of rigid spheres are dispersed on a surface of the solid material layer and positioned within the openings between the first and second flexible mesh layers prior to activation of the activatable material.    
The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746